Fitzgerald, P. J.
This case arises out of what was allegedly a hit-and-run automobile-pedestrian accident on January 12, 1967 on Grand River Avenue near Lesure Street in the City of Detroit. At the conclusion of the jury trial, the court granted defendant’s motion for a directed verdict on the basis that there were not facts from which negligence of the driver could be reasonably inferred. Plaintiff’s motion for a new trial was denied.
A complete statement of facts is set forth in Judge O’Hara’s dissent, infra. The question on appeal is whether, under the view of the facts most favorable to the plaintiff, a question of fact as to the negligence of the automobile driver was established.
A review of the record reveals that it can only be said that plaintiff was hit at night by a car in the sixth lane of a seven-lane highway, and that the car was traveling about 25 mph. The testimony does not support a reasonable inference that the car’s headlights were not on. Thus, the trial court properly granted the defendant’s motion for a directed verdict. There was no error depriving plaintiff of a substantial right.
Affirmed.
McGregor, J., concurred.